The petitioner Maurice Ross' petition for certification to appeal from the Appellate Court, 188 Conn.App. 251, 204 A.3d 792, is granted, limited to the following issues:"1. Did the Appellate Court correctly determine that the doctrine of collateral of estoppel precluded the petitioner from litigating the issue of whether defense counsel's failure to object to the prosecutor's improper comments during the petitioner's criminal trial prejudiced him as part of an ineffective assistance of counsel claim under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), because the Appellate Court had previously held in the petitioner's direct appeal from his criminal conviction that those same improper comments did not deprive him of a fair trial?"2. If the doctrine of collateral estoppel does not preclude the petitioner from litigating the issue of prejudice, can the petitioner prevail under Strickland v. Washington, supra, 466 U.S. 668, 104 S.Ct. 2052?"